      Case: 4:19-cr-00968-RLW Doc. #: 2 Filed: 11/21/19 Page: 1 of 3 PageID #: 6
                                                                                        lfi~JLE!D)
                               UNITED STATES DISTRICT COURT                         NOV 21 2019
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION                              U.S. DISTHICT COURT
                                                                                 EASTERil! DISTRICT OF MO
                                                                                         ST.LOUIS
UNITED STATES OF AMERICA,                             )
                                                      )
                        Plaintiff,                    )
                                                      )   ~~~~~~~~~~~~~~~~~
vs.                                                   )

ANGELO MAGIC,                                         ~    4:19CR968 RLW/SPM
                                                      )
                        Defendant.                    )

                                          INDICTMENT
                                           COUNT ONE
       The Grand Jury charges that:

       On or about September 29, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                       ANGELO MAGIC,

the Defendant herein, did knowingly obstruct, delay, and affect commerce and the movement of any

article or commodity in commerce or attempt to do so by robbery of Papa Johns, a commercial

establishment engaged in interstate or foreign commerce and in the business of buying and selling

articles and commodities that have previously been transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 195l(a), and punishable under Title

18, United States Code, Section 1951(a).

                                           COUNT TWO

        The Grand Jury further charges that:

         On or about September 29, 2019, in St. Louis City, within the Eastern District of

Missouri,
    Case: 4:19-cr-00968-RLW Doc. #: 2 Filed: 11/21/19 Page: 2 of 3 PageID #: 7


                                       ANGELO MAGIC,

the Defendant herein, knowingly possessed and brandished a firearm, in furtherance of a crime of

violence which may be prosecuted in a court of the United States, that is, obstructing, delaying, or

affecting commerce by robbery of Papa Johns, as charged in Count One herein.

     In violation of Title 18, United States Code, Section 924(c)(l), and punishable under Title

18, United States Code, Section 924(c)(l)(A)(ii).



                                        COUNT THREE
     The Grand Jury further charges that:

     On or about October 8, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                       ANGELO MAGIC,

the Defendant herein, did knowingly obstruct, delay, and affect commerce and the movement of any

article or commodity in commerce or attempt to do so by robbery ofDominos, a commercial

establishment engaged in interstate or foreign commerce and in the business of buying and selling

articles and commodities that have previously been transported in interstate or foreign commerce.

     In violation of Title 18, United States Code, Section 195l(a), and punishable under Title

18, United States Code, Section 1951(a).

                                         COUNT FOUR

       The Grand Jury further charges that:

       On or about October 8, 2019, in St. Louis City, within the Eastern Distri.ct of Missouri,
      Case: 4:19-cr-00968-RLW Doc. #: 2 Filed: 11/21/19 Page: 3 of 3 PageID #: 8


                                       ANGELO MAGIC,

the Defendant herein, knowingly possessed and brandished a firearm, in furtherance of a crime of

violence which may be prosecuted in a court of the United States, that is, obstructing, delaying, or

affecting commerce by robbery ofDominos, as charged in Count Three herein. ·

     In violation of Title 18, United States Code, Section 924(c)(l), and punishable under Title

18, United States Code, Section 924(c)(l)(A)(ii).



                                                             A TRUE BILL




                                                             FOREPERSON

JEFFREY B. JENSEN
United States Attorney



ALLISON H. BEHRENS, #38482(MO)
Assistant United States Attorney
